 Case 1:20-cv-00329-JTN-PJG ECF No. 16 filed 06/02/20 PageID.133 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


MAX BIRMINGHAM,

                Plaintiff,
                                                              Case No: 1:20-cv-00329

v.

                                                              Notice of Motion for
DANA NESSEL,                                                  Default Judgment
                                                              Against Dana Nessel, Defendant
                Defendant.


            PLAINTIFF’S NOTICE OF MOTION FOR DEFAULT JUDGMENT
        PLEASE TAKE NOTICE that on or after June 9, 2020, Pro Se Plaintiff Max
Birmingham, pursuant to Federal Rule of Civil Procedure 55(b)(2), will respectfully move the
Court for entry of an Order against Defendant Dana Nessel as follows:


     1. Issue a declaratory judgment that MICH. COMP. LAWS 750.532 (“Seduction statute”) is
        facially unconstitutional, and invalidate the statute.

     2. Preliminary and permanent injunctions enjoining the enforcing, investigating,
        questioning, arresting, charging, or any other use of MICH. COMP. LAWS 750.532
        (“Seduction statute”) against any person or persons.

     3. Grant any and all other such relief that this Court deems just and equitable.


     PLEASE TAKE FURTHER NOTICE that Plaintiff will rely on the accompanying

Declaration of Plaintiff, the original Complaint, First Amended Complaint, Plaintiff’s Motion for

Preliminary Injunction, Plaintiff’s Memorandum in Support of the Motion for Preliminary

Injunction, Plaintiff’s Application for Entry of Default, Entry of Default by the Clerk, Plaintiff’s

Motion for Default Judgment, Plaintiff’s Memorandum in Support of the Motion for Default

Judgment, and all other pertinent and relevant materials, documents, case filings, laws, statutes,
 Case 1:20-cv-00329-JTN-PJG ECF No. 16 filed 06/02/20 PageID.134 Page 2 of 8



rules, and regulations. A proposed form of Order is submitted herewith.


                                                   Respectfully submitted,

                                                     /s/ Max Birmingham                x
                                                   Max Birmingham (D.C. Bar # 1618157)
                                                   PRO SE
                                                   323 E 108th St.
                                                   Apt. 24
                                                   New York, NY 10029
                                                   (617) 756–5473
                                                   maxbirmingham@gmail.com

Dated: June 2, 2020




                                               2
 Case 1:20-cv-00329-JTN-PJG ECF No. 16 filed 06/02/20 PageID.135 Page 3 of 8



                              DECLARARTION OF PLAINTIFF
I, Max Birmingham, declare as follows:
        1. I am the Plaintiff in this action. If called as a witness, I could and would competently
testify thereto.
        2. Defendant Dana Nessel was served pursuant to Rule 4 of the Federal Rules of Civil
Procedure on May 13, 2020, as evidenced by the proof of service on file with this Court.
        3. Under Rule 12, Defendant Dana Nessel was required to plead or otherwise respond to
the complaint by June 1, 2020. The time to plead or otherwise respond to the complaint has not
been extended by any agreement of the parties or any order of the Court.
        4. Defendant Dana Nessel has failed to serve or file a pleading or otherwise respond to
the complaint. The applicable time limit for responding to the complaint has expired.
        5. Defendant Dana Nessel is not a minor or an incompetent person.
        6. Defendant Dana Nessel is not currently in the military service, and therefore the
Servicemembers Civil Relief Act does not apply.
        I have attached to this declaration a true and correct copy of the proofs of service on file
with this Court for the above-named Defendants. I declare under penalty of perjury that the
foregoing is true and correct. I am aware that if any of the foregoing statements made by me are
willfully false I am subject to punishment.


                                                       Respectfully submitted,

                                                         /s/ Max Birmingham                x
                                                       Max Birmingham (D.C. Bar # 1618157)
                                                       PRO SE
                                                       323 E 108th St.
                                                       Apt. 24
                                                       New York, NY 10029
                                                       (617) 756–5473
                                                       maxbirmingham@gmail.com

Dated: June 2, 2020




                                                  3
 Case 1:20-cv-00329-JTN-PJG ECF No. 16 filed 06/02/20 PageID.136 Page 4 of 8



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


MAX BIRMINGHAM,

                Plaintiff,
                                                            Case No: 1:20-cv-00329

v.

                                                            ORDER GRANTING DEFAULT
DANA NESSEL,                                                       JUDGMENT

                Defendant.



         This matter having been opened to the Court by Pro Se Plaintiff Max Birmingham, for an

order striking the Answer of Dana Nessel as untimely and unresponsive and granting default

judgment to Plaintiff against Defendant Dana Nessel, on the amended Complaint filed May 13,

2020; and in consideration of Plaintiff’s request for a default judgment; the declaration of Max

Birmingham; the Memorandum in Support of Entry of Default Judgment; and for good cause

shown:

         IT IS, on this ___ day of _________, 2020, pursuant to Federal Rule of Civil Procedure

55(b)(2),

         ORDERED that Plaintiff’s motion to strike Defendant Dana Nessel’s Answer as untimely

and unresponsive is GRANTED.

         ORDERED that Plaintiff’s motion for default judgment against Defendant Dana Nessel
is GRANTED.




                                                4
 Case 1:20-cv-00329-JTN-PJG ECF No. 16 filed 06/02/20 PageID.137 Page 5 of 8



                               CERTIFICATE OF SERVICE
       I hereby certify that the foregoing has been filed on June 2, 2020, via the CM / ECF
system, and that the foregoing has been served via U.S. mail on Defendant.


                                                    Respectfully submitted,

                                                      /s/ Max Birmingham                x
                                                    Max Birmingham (D.C. Bar # 1618157)
                                                    PRO SE
                                                    323 E 108th St.
                                                    Apt. 24
                                                    New York, NY 10029
                                                    (617) 756–5473
                                                    maxbirmingham@gmail.com

Dated: June 2, 2020




                                               5
 Case 1:20-cv-00329-JTN-PJG ECF No. 16 filed 06/02/20 PageID.138 Page 6 of 8



                                  PROOF OF SERVICE BY MAIL
       On June 2, 2020, I served the documents described as
1:     Application for Entry of Default
2:     Declaration of Plaintiff
on the interested party in the action by placing a true and correct copy thereof in a sealed
envelope, with postage paid thereon for Priority Mail Express from the United States Postal
Service, and deposited said envelope in the United States mail at or in New York, New York,
addressed to:
Dana Nessel
G. Mennen Williams Building
525 W. Ottawa Street
P.O. Box 30212
Lansing, MI 48909
       I declare under penalty of perjury that the foregoing is true and correct. I am aware that if
any of the foregoing statements made by me are willfully false I am subject to punishment.


                                                      Respectfully submitted,

                                                        /s/ Max Birmingham                x
                                                      Max Birmingham (D.C. Bar # 1618157)
                                                      PRO SE
                                                      323 E 108th St.
                                                      Apt. 24
                                                      New York, NY 10029
                                                      (617) 756–5473
                                                      maxbirmingham@gmail.com

Dated: June 2, 2020




                                                 6
Case 1:20-cv-00329-JTN-PJG ECF No. 16 filed 06/02/20 PageID.139 Page 7 of 8
Case 1:20-cv-00329-JTN-PJG ECF No. 16 filed 06/02/20 PageID.140 Page 8 of 8
